Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 9/10/2021.  Claims 1-4 are pending.  Claims 2-4 are amended and claim 1 (a method) is independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity.  The claim sets forth two steps, the use of wallet functionality with a smart contract protocol and implementing a digital currency based thereon.  There are no implementation details, no information sent or received, and nothing is computed.  The claim, as a whole, is akin to a business idea, a use of blockchain wallets to distribute currency and absent is any implementation of said idea. 
This judicial exception is not integrated into a practical application because there are no technical implementation aspects beyond the abstract idea human activity itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no technical implementation aspects beyond the abstract idea human activity itself.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasu et al., “Unchain Your Blockchain” (published 2018-03).
	As to claim 1, Dasu discloses a method comprising: 
combining wallet functionality with smart contact protocols; and (“In this paper we present a novel partition of the blockchain into smaller chains, to allow association of sub-chains, wallets and transactions with real-world concepts” Dasu Abstract.)
distributing digital currencies based on the combination of the wallet functionality with smart contract protocols. (“Given coins and the transaction that granted them, only someone who possesses the private key that matches the public key in the transaction t can spend the coins, i.e., transfer them on. In many blockchains, user identities are not revealed, to provide anonymity, hence, money transfer is between wallets,” Dasu § 2.1)

As to claim 2, Dasu discloses the method of claim 1 and further discloses:

adding one or more sub-blockchains to the generated blockchain to improve transaction volume at greater transaction completion speed. (“In public blockchains like Bitcoin and Ethereum, the transaction rates are low. One of the reasons for the low transaction rate is the serialization of all the transactions, even those that are not conflicting. Had there been a partition of the transactions into groups so that transactions from different groups could never conflict, non-conflicting transactions could have been processed in parallel, and blocks of non-conflicting transactions could have been generated in parallel. This can be achieved by creating a partition of the blockchain into a hierarchy of blockchains (sub-chains) and associating transactions with different nodes of the hierarchy. Each sub-chain is managed independently, so blocks of different sub-chains can be created and added to the appropriate chain in parallel.” Dasu § 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasu et al., “Unchain Your Blockchain” (published 2018-03), in view of Roennow et al., US 2020/0021446 (filed 2017-03).
As to claim 3, Dasu discloses the method of claim 2, and further discloses:
Consensus (“The blockchain, thus, represents a consensus of the peers on what are valid transactions.” Dasu § 2.1).
Immutable block of the blockchain (“Blockchain allows sharing data in a decentralized, transparent and immutable way” Dasu abstract)

Dasu does not disclose:
performing domain name system (DNS) routing on the blockchain that adds routing information to … the blockchain; and 
updating routing information stored on the blockchain …, which avoids a risk of protocol route hijacking.

Roennow discloses:
performing domain name system (DNS) routing on the blockchain (“In step 311, a domain registration transaction is recorded to a blockchain, the domain registration transaction comprising a domain name, a domain primary key and domain certificate information for a server node.” Roennow ¶ 250) that adds routing information to … the blockchain; and (“In step 312, a domain security transaction comprising a domain public key is recorded to the blockchain to generate a domain name record comprising the 
updating routing information stored on the blockchain (“In step 312, a domain security transaction comprising a domain public key is recorded to the blockchain to generate a domain name record comprising the domain name, an associated IP address, the domain public key and the domain certificate information” Roennow ¶ 250) that requires consensus, (“publishing the request as a transaction to a second node of at least one blockchain node layer via a distributed consensus system comprised of the plurality of nodes; and recording addition or removal of the node as transaction to the blockchain in response to the request transaction being confirmed by the second node according to the distributed consensus system.” Roennow ¶¶ 68-69) which avoids a risk of protocol route hijacking. (“one or more of the Domain Name System (DNS) nodes 210-220 may have dishonest intentions and try to hijack domains in order to resell at a higher value, for example. The way a node could try to hijack another domain would be by continuously listening to the transactions 211 coming in and then change the primary key to its own primary key. Since a block for the transaction 211 has not been forged yet, the network 200 would have difficulty to determine which primary key is the correct owner, and generally, there would be a non-zero probability of stealing a domain upon registration. To circumvent this, an embodiment is configured to use encrypting the transaction 211 with a random number. Once the encrypted transaction 211 has been accepted into the blockchain 200, the random number may be released to the blockchain 200 and the blockchain nodes 210-230 can read and trust the registration transaction 211.” Roennow ¶ 214).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Dasu with Roennow by utilizing the sub-chained blockchain of Dasu to store the DNS registrations of Roennow.  It would have been obvious to a person of ordinary skill in the art to store the DNS registration of Roennow on the blockchain of Dasu in order to provide a secure decentralized domain name system (Roennow ¶ 1) on a blockchain with parallel processing capabilities (Dasu § 3).

As to claim 4, Dasu in view of Roennow discloses the method of claim 3, and further discloses: 
associating a public-private key pair with a computing device; and (“Each transaction includes the public key of the payee. Transactions form a chain of coin transfers. To transfer money, the owner of the coins signs the transfer using the private key that matches the public key in the transaction that granted her/him the coins.” Dasu § 2.1)
enabling discovery and identification of the computing device with the public-private key pair. (The DNS system is a discover and identification system: “In step 311, a domain registration transaction is recorded to a blockchain, the domain registration transaction comprising a domain name, a domain primary key and domain certificate information for a server node.” Roennow ¶ 250)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nolan et al., US 2019/0034920, discloses a system for authenticating electronic wallets in a blockchain system that includes sidechains. 
Jimenez-Delgado, US 2020/0137082, discloses a blockchain based consensus mechanism using public and private keys divided into shares. 
Kasimov et al., US 2020/0409942, discloses a domain name registry database that may be on a blockchain. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL W CHAO/           Examiner, Art Unit 2492